Exhibit 12.1 CPI INTERNATIONAL HOLDING CORP. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Successor Predecessor Period February 11 to Period October 2, 2010 to Year Ended September 30, February 10, October 1, October 2, October 3, September 28, Earnings calculation: Income before taxes $ ) $ ) $ Add Back: Fixed Charges Calculated Earnings $ Fixed charges calculation (a) Interest expense (b) $ Interest expense portion of rental expense $ Ratio: Earnings / Fixed charges (c) - - Interest expense portion of rental expense: Rental expense Estimated Interest Cost 33
